Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,7-10,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur-Rehman(US 2013/0309354) in view of Choudary(US 20160199784)
	Regarding claims 1,7,8, Ur-Rehman teaches a method for making a dairy composition, the method comprising:
Ultrafiltering a milk product to produce a UF permeate fraction and a UF retentate fraction(paragraph 20)
Subjecting the UF permeate to an electrochemical process comprising electrodialysis or electrochemical ion exchange to form a low lactose fraction(paragraphs 20, 36, 52-54). 
Ur-Rehman teaches that electrodialysis separates electrolytes into positive and negative fractions in order to selectively remove lactose(paragraph 54). Further removal of the lactose during electrodialysis would yield a separate lactose fraction and remaining positive and negative fractions comprising positive and negative ions. Therefore, three separate fractions including a positive fraction, a negative fraction, and a lactose fraction would be present at the end of the electrochemical process. 
Choudary further teaches the use of electrodialysis to produce positive and negative fractions from milk products in order to separate and recover minerals(ions) so that they can be used as food grade salts(paragraphs 7-9,144,149). It would have been 
Ur-Rehman teaches that the dairy composition after removal of lactose comprises less than 1% lactose and about 0.65 to about 2wt% minerals(paragraph 38). As stated above, it would have been obvious to separate the dairy composition into positive and negative fractions in order to recover specific minerals as taught in Choudary. Therefore, each positive and negative fraction(presuming equal number of positive and negative ions) would comprise less than 0.5 wt% lactose and about 0.33 to about 1wt% minerals. Regardless of the makeup of ions in the reduced lactose dairy composition, it is apparent from the disclosed ranges each positive and negative fraction would separately comprise less than about 0.7 wt% lactose and at least about 0.2 wt% minerals as claimed. 
Regarding claim 2, Ur-Rehman teaches 
c)combining multiple fractions including the UF retentate and cream(fat-rich fraction)(paragraph 29).
Regarding claim 8, Ur-Rehman teaches that the dairy composition after removal of lactose comprises less than 1% lactose and about 0.65 to about 2wt% minerals(paragraph 38). As stated above, it would have been obvious to separate the dairy composition into positive and negative fractions in order to recover specific minerals as taught in Choudary. Therefore, each positive and negative fraction(presuming equal number of positive and negative ions) would comprise less than 0.5 wt% lactose and about 0.33 to about 1wt% minerals. Regardless of the 
Regarding claim 9, Ur-Rehman teaches a method comprising
Microfiltering a milk product to produce a MF permeate fraction and a MF retentate fraction(paragraphs 20 and 21); and
Subjecting the MF permeate fraction to an electrochemical process electrodialysis or electrochemical ion exchange to remove lactose and form a low lactose fraction(paragraphs 36, 52-54).
Ur-Rehman teaches that electrodialysis separates electrolytes into positive and negative fractions in order to selectively remove lactose(paragraph 54). Further removal of the lactose during electrodialysis would yield a separate lactose fraction and remaining positive and negative fractions comprising positive and negative ions. Therefore, three separate fractions including a positive fraction, a negative fraction, and a lactose fraction would be present at the end of the electrochemical process. 
Choudary further teaches the use of electrodialysis to produce positive and negative fractions from milk products in order to separate and recover minerals(ions) so that they can be used as food grade salts(paragraphs 7-9,144,149). It would have been obvious to separate the remaining mineral fraction after the removal of lactose into a positive and negative fraction in order to recover minerals to be further used as food grade salts and supplements. 
Ur-Rehman teaches forming compositions from milk fractions such as a MF permeate fraction and/or the MF retentate fraction(paragraph 29). The composition can 
Ur-Rehman does not specifically teach that the protein content as identified in paragraph 38 is casein protein. However, since casein is one of the known proteins in milk, it would have been obvious to manipulate the filtration conditions in order to adjust the amount of casein protein in the MF retentate if this protein was so desired. 
Furthermore, Rehman teaches that the composition of the invention is intended to provide varying amounts of fat, protein, lactose and minerals(paragraph 26) so adjustment of the casein protein would only require routine skill in the art. As such, the applicant has not shown that it is unexpected to achieve at least about 9 wt% casein protein in the MF retentate fraction as claimed. 
Ur-Rehman teaches the removal of lactose but is silent on the lactose content of the lactose fraction removed. However, since the electrodialysis method selectively removes lactose(paragraph 52), one of ordinary skill in the art would expect the removed lactose fraction to contain a large amount of lactose, e.g. at least about 10 wt%. 
Furthermore, Rehman teaches that the composition of the invention is intended to provide varying amounts of fat, protein, lactose and minerals(paragraph 26) so adjustment of the lactose content would only require routine skill in the art. 
Regarding claim 10, Ur-Rehman teaches forming a dairy composition by

Regarding claim 14, Ur-Rehman teaches forming compositions from milk fractions such as a MF permeate fraction and/or the MF retentate fraction(paragraph 29). The composition can comprise about 3 to about 10wt% protein, from about less than 1 wt% to about 10wt% lactose(paragraph 38), which overlaps the claimed range of about 10 to about 16 wt% and renders it obvious. 
Ur-Rehman teaches the removal of lactose but is silent on the lactose content of the lactose fraction removed. However, since the electrodialysis method selectively removes lactose(paragraph 52), one of ordinary skill in the art would expect the removed lactose fraction to contain a large amount of lactose, e.g. at least about 10 wt%, which overlaps the claimed range of from about 10 to about 16wt%. 
Furthermore, Rehman teaches that the composition of the invention is intended to provide varying amounts of fat, protein, lactose and minerals(paragraph 26) so adjustment of the lactose content would only require routine skill in the art. 
Ur-Rehman does not specifically teach that the casein protein content of the MF retentate fraction is from about 10 to about 20wt%. However, Ur-Rehman teaches that supplemental protein such as caseinate can be added to the composition(paragraph 48). It would have been obvious to adjust the amount of casein in the MF retentate fraction depending on the taste and nutritional value desired in the composition. Ur-Rehman teaches that the composition of the invention is intended to provide varying amounts of fat, protein, lactose and minerals(paragraph 26) so adjustment of the protein content would only require routine skill in the art. 

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur-Rehman(US 2013/0309354) in view of Choudary(US 20160199784) further in view of Dunker(US 20040040448).

Regarding claim 3, Ur-Rehman teaches 
Subjecting milk fractions such as the UF permeate to reverse osmosis to concentrate the fraction(paragraph 37). Ur-Rehman does not specifically teach that the reverse osmosis yields a concentrated mineral fraction and a milk water fraction. 
However, Dunker teaches that a method of making milk fractions in which an NF permeate is subjected to a reverse osmosis process to yield an RO permeate comprising mainly water, i.e. substantially lactose-free, protein-free, and mineral-free, and an RO retentate comprising a concentrated mineral fraction(paragraph 30). Since Ur-Rehman teaches of reverse osmosis process on a UF permeate, similar to the conditions in Dunker, one of ordinary skill in the art would expect the RO process to yield a concentrated mineral fraction and a milk water fraction. 

Combining multiple fractions including the UF retentate and cream(fat-rich fraction)(paragraph 29)
Ur-Rehman does not specifically teach that the RO step is done on a positively charged fraction, a negatively charged fraction or a mixture thereof. 

Regarding claim 11, Ur-Rehman teaches 
(iii)Subjecting milk fractions such as the MF permeate to reverse osmosis to concentrate the fraction(paragraph 37). Ur-Rehman does not specifically teach that the reverse osmosis yields a concentrated mineral fraction and a milk water fraction. 
However, Dunker teaches that a method of making milk fractions in which an NF permeate is subjected to a reverse osmosis process to yield an RO permeate comprising mainly water, i.e. substantially lactose-free, protein-free, and mineral-free, and an RO retentate comprising a concentrated mineral fraction(paragraph 30). Since Ur-Rehman teaches of reverse osmosis process on a UF permeate, similar to the conditions in Dunker, one of ordinary skill in the art would expect the RO process to yield a concentrated mineral fraction and a milk water fraction. 
 (iv)Combining multiple fractions including the MF retentate and cream(fat-rich fraction)(paragraph 29)
. 

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur-Rehman(US 2013/0309354) in view of Choudary (US 20160199784)  further in view of Selby(Australian Researchers Fast-Tracking New Forward Osmosis Food Technology).
Regarding claim 4, Ur-Rehman teaches concentrating various fractions via methods such as reverse osmosis(paragraph 37) and combining multiple fractions including the UF retentate and cream(fat-rich fraction)(paragraph 29) but does not specifically teach (c) subjecting the positively charged fraction, negatively charged fraction, or a combination thereof, to a forward osmosis step to produce a mineral concentrate and water.
However, Selby teaches that forward osmosis is a method of concentrating food products such as dairy products that is gentler, less costly, and less expensive than other conventional methods such as reverse osmosis. It would have been obvious to use forward osmosis to produce a mineral concentrate and water as the concentration 
Ur-Rehman does not specifically teach that the RO step is done on a positively charged fraction, a negatively charged fraction or a mixture thereof. However, Ur-Rehman teaches that concentration methods can be done on a number of fractions in order to achieve the desired fat, protein, lactose, and mineral concentration desired(paragraphs 26, 37). Therefore, it would have been obvious to perform the RO concentration method on the positively charged fraction, negatively charged fraction, or a mixture thereof depending on the desired level of fat, protein, lactose, and mineral concentration. 
Regarding claim 12, Ur-Rehman teaches concentrating various fractions via methods such as reverse osmosis(paragraph 37) and combining multiple fractions including the MF retentate and cream(fat-rich fraction)(paragraph 29) but does not specifically teach (c) subjecting the positively charged fraction, negatively charged fraction, or a combination thereof, to a forward osmosis step to produce a mineral concentrate and water.
However, Selby teaches that forward osmosis is a method of concentrating food products such as dairy products that is gentler, less costly, and less expensive than other conventional methods such as reverse osmosis. It would have been obvious to use forward osmosis to produce a mineral concentrate and water as the concentration method in Ur-Rehman as taught in Selby since it is a concentration method of dairy 
Ur-Rehman does not specifically teach that the RO step is done on a positively charged fraction, a negatively charged fraction or a mixture thereof. However, Ur-Rehman teaches that concentration methods can be done on a number of fractions in order to achieve the desired fat, protein, lactose, and mineral concentration desired(paragraphs 26, 37). Therefore, it would have been obvious to perform the RO concentration method on the positively charged fraction, negatively charged fraction, or a mixture thereof depending on the desired level of fat, protein, lactose, and mineral concentration. 


Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur-Rehman(US 2013/0309354) in view of Choudary (US 20160199784)  further in view of Dunker(US 20040040448) and Selby(Australian Researchers Fast-Tracking New Forward Osmosis Food Technology).
Regarding claim 5, Ur-Rehman teaches that the method of claim 1 further comprises
(c)Subjecting milk fractions such as the UF permeate to reverse osmosis to concentrate the fraction(paragraph 23). Ur-Rehman does not specifically teach that the reverse osmosis yields a concentrated mineral fraction and a milk water fraction. 

Ur-Rehman does not specifically teach that the RO step is done on a positively charged fraction, a negatively charged fraction or a mixture thereof. However, Ur-Rehman teaches that concentration methods can be done on a number of fractions in order to achieve the desired fat, protein, lactose, and mineral concentration desired(paragraphs 26, 37). Therefore, it would have been obvious to perform the RO concentration method on the positively charged fraction, negatively charged fraction, or a mixture thereof depending on the desired level of fat, protein, lactose, and mineral concentration. 
(e)Combining multiple fractions including the MF retentate and cream(fat-rich fraction)(paragraph 29).
Ur-Rehman does not specifically teach (d) subjecting the concentrated mineral fraction to forward osmosis to produce a mineral concentrate and water. However, Selby teaches that forward osmosis is a method of concentrating food products such as dairy products that is gentler, less costly, and less expensive than other conventional methods such as reverse osmosis. It would have been . 

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
	Regarding the amendments of claims 1 and 9, please see the new ground of rejection in view of Choudary as stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791